UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
KAREN YADIRA RODRIGUEZ              )
GUTIERREZ, on behalf of herself and )
on behalf of her child, J.G., et al.,
                                    )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                Civil Action No. 18-1958 (PLF)
                                    )
U.S. DEPARTMENT OF HOMELAND         )
SECURITY, et al.,                   )
                                    )
            Defendants.             )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on plaintiffs’ Motion for Testimony and

Attendance of Minor Child [Dkt. No. 20]. The Court also has before it the defendants’

opposition [Dkt. No. 22] to the motion and a further memorandum in support of that opposition

[Dkt. No. 23] that has been filed under seal.

               Plaintiffs seek to have J.G., the minor child and subject of the complaint in this

case, brought from California to the District of Columbia to testify at the preliminary injunction

hearing scheduled for this Thursday, September 20, 2018. Plaintiffs also request that subpoenas

be issued to Crittenton Services for Children and Families (“Crittenton”) and to the Office of

Refugee Resettlement (“ORR”), who is responsible for J.G.’s placement in that facility, requiring

that they produce J.G. for the hearing and that Crittenton and an ORR representative also appear

and testify at the hearing. Defendants oppose the motion, arguing that this Court has no

jurisdiction to consider the habeas challenges brought by J.G. because the head of the facility
where he is held (which is in California) is the proper custodian, not the Attorney General or any

other official located in the District of Columbia. They also argue that any testimony by J.G.

would need to be supplemented by testimony from his therapists at Crittenton and Federal Field

Specialist Richard Zapata, who has already filed a declaration in this case. They maintain that

any such testimony, if needed at all, should be heard in California.

               In view of these arguments and the information contained in the sealed

memorandum [Dkt. No. 23], and without deciding issues relating to this Court’s jurisdiction in

this matter at this time, the Court is persuaded that it would be disruptive to everyone concerned

(including J.G.) and not in the best interest of J.G. to require his presence in the District of

Columbia for a hearing this week. Furthermore, in view of the representations made in Docket

No. 23, it appears that this entire matter may soon be moot. For these reasons, it is hereby

               ORDERED that plaintiffs’ Motion for Testimony and Attendance of Minor Child

[Dkt. No. 20] is DENIED.

               SO ORDERED.



                                                               ________________________
                                                               PAUL L. FRIEDMAN
DATE: September 17, 2018                                       United States District Judge




                                                   2